COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      1002 Gemini Interests, LLC and Edward Nwokedi v. Unlimited
                          Restoration Specialists, Inc.

Appellate case number:    01-12-00011-CV

Trial court case number: 2009-09890

Trial court:              113th District Court of Harris County

        A copy of the order from the bankruptcy court permitting appellant to prosecute this
appeal has been filed in this Court. Appellant’s unopposed motion to lift stay is granted, and
this case is hereby reinstated.
        Prior to this appeal being stayed, the court reporter was granted an extension of time to
file the record, and informed that no further extensions would be granted absent extraordinary
circumstances. Therefore, the court reporter is ordered to file the record in this appeal no later
than 30 days from the date of this order.
        Appellant’s brief will be due 30 days from the date of this order. See TEX. R. APP. P.
38.6(a). Appellee’s brief will be due 30 days from the date appellant’s brief is filed. See TEX. R.
APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 9, 2012